Exhibit 10.1



SonoSite, Inc.

FY2008 Variable Incentive Bonus Plan



1. Purpose


The SonoSite, Inc FY2008 Variable Incentive Bonus Plan (the "Plan") is intended
to: (i) enhance shareholder value by promoting strong linkages between employee
contributions and company performance; (ii) support achievement of the business
objectives of SonoSite, Inc. and its subsidiaries (the "Company"); and
(iii) promote retention of participating employees.


2. Effective Date


This Plan is only effective for the Company's 2008 fiscal year beginning January
1, 2008, through December 31, 2008 (the "Plan Year"). This Plan is limited in
time and will expire automatically on December 31, 2008 ("Expiration Date").
This Plan also supersedes all prior bonus or commission incentive plans, whether
with the Company or any subsidiary or affiliate thereof, or any written or
verbal representations regarding the subject matter of this Plan.


3. Administration


(a)     

The Plan shall be administered by the Compensation Committee of the Board of
Directors of the Company (the "Administrator"). The Administrator shall have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (a) determine
which employees are eligible to participate in the Plan, (b) prescribe the terms
and conditions of the variable incentive plan payouts hereunder (as further
defined in Section 5 below, the "VIP Payouts"), (c) interpret the Plan and the
VIP Payouts, (d) adopt rules for the administration, interpretation and
application of the Plan as are consistent therewith, and (e) interpret, amend or
revoke any such rules. The Company's President and its Vice President, Human
Resources will be responsible for implementing the Plan.

          

                                                                                                                                                                            

(b)

All determinations and decisions made by the Administrator, the Board, and any
delegate of the Administrator pursuant to the provisions of the Plan shall be
final, conclusive, and binding on all persons, and shall be given the maximum
deference permitted by law.

          

                                                                                                                                                                            

(c)

The Administrator, in its sole discretion and on such terms and conditions as it
may provide, may delegate all or part of its authority and powers under the Plan
to one or more directors and/or officers of the Company.

          

                                                                                                                                                                            

(d)

The Company shall provide a copy of the Plan to each Participant (as defined in
Section 4 below) and communicate to each Participant his or her Incentive Target
Percentage as well as provide information about the Performance Graph (as each
such term in defined in Section 5 below).



4. Eligibility


Any full-time regular employee of the Company may be eligible to participate in
this Plan, provided he or she is designated by the Administrator as a
participant and as to whom the Administrator has not, in its sole discretion,
withdrawn such designation (a "Participant") and he or she meets all the
following conditions:



(a)     

he or she has signed the individualized Executive Compensation Plan to which
this Plan is attached;

          

                                                                                                                                                                            

(b)

is a full-time regular employee of the Company as of both (1) the last day of
the Plan Year, and (2) the date the payment is made (subject to Section 6
below);

          

                                                                                                                                                                            

(c)

is not concurrently participating in a sales incentive or commission plan, or in
any other bonus plan operated by or bonus contract with the Company;

          

                                                                                                                                                                            

(d)

has not entered into an agreement relating to termination of his or her
employment with the Company (other than an employment agreement or offer letter,
change of control agreement, or equity compensation agreement that provides for
certain benefits in connection with the Participant's future termination of
employment);

          

                                                                                                                                                                            

(e)

has not transferred to a position with the Company that either (1) is not
eligible for participation in this Plan (as determined in the Administrator's
sole discretion), or (2) is eligible for participation in another annual bonus
program offered by the Company; and

          

                                                                                                                                                                            

(f)

is not subject to a Performance Improvement Plan or other disciplinary actions,
including has not engaged in any activity that the Administrator determines to
be competitive with the Company and its business.



5. Plan Metrics


(a)     

Each Participant shall be designated in writing as a Participant under either
the Corporate Program or the Sales, General and Administrative Program  (“SG&A
Program”.  Subject to Section 5(b), the VIP Payout under each Program under this
Plan for each Participant will be calculated based upon the following formula
(the "Payout Formulas"):

          

                                                                                                                                                                          

          

Base
Salary 

X

Incentive
Target       

X

Matrix
Percentage    

=

VIP                                                                          
Payout

          

           

    

Percentage

    

Factor           

    

          

                                                                                                                                                                          

The Base Salary is the Participant's base salary actually paid to the
Participant for the Plan Year; provided that such base salary will be pro-rated
based on hire or promotion date or to take into account any leaves of absence. 
Nothing in this Plan, or arising as a result of a Participant's participation in
this Plan, shall prevent the Company from changing a Participant's Base Salary
at any time based on such factors as the Company shall in its discretion
determine appropriate.

          

Incentive Target Percentage is a percentage of Base Salary determined by the
Administrator according to such factors as it, in its sole discretion, deems
appropriate, including based upon job function, individual Participant
performance, competitive market data and historical Company compensation.

          

Matrix Percentage Factor shall be a percentage set forth in a graph (the
"Performance Graph") approved by the Administrator.  Under the Corporate Plan,
ch one axis shall reflect the Revenue Factor and the other axis shall reflect
the Operating Profits Factor.  Under the SG&A Plan, one axis shall reflect the
Revenue Factor and the other axis shall reflect the SG&A Percentage.  In
calculating actual VIP Payouts, determination of the applicable Matrix
Percentage Factor for the above formula shall be made with reference to actual
Company annual results with respect to each of the Revenue, the Operating
Profits Factor and the SG&A Percentage.

          

                                                                                                                                                                          

Revenue Factor is determined based upon the achievement by the Company of annual
corporate revenue targets established by the Administrator. Revenue shall be
measured in accordance with generally accepted accounting principles, excluding
certain one-time extraordinary charges as determined by the Administrator. When
the Revenue Factor falls between the stated targets, the Revenue Factor will be
determined using a straight-line interpolation approach.

          

                                                                                                                                                          

Operating Profit Factor is determined based upon the achievement by the Company
of annual corporate operating profit targets established by the Administrator.
Operating profit shall be defined as EBIT (Earnings Before Interest and Taxes)
and shall be measured in accordance with generally accepted accounting
principles, excluding certain one-time extraordinary charges or other
adjustments as determined by the Administrator. When the Operating Profit Factor
falls between the stated targets, the Operating Profit Factor will be determined
using a straight-line interpolation approach.



SG&A Percentage is determined based upon the percentage of revenue represented
by the unallocated direct and indirect selling expenses and all general and
administrative expenses of the Company for the period ending December 31, 2008.

          

                                                                                                                                                          

(b)

All VIP Payouts shall be paid from the general assets of the Company, but only
to the extent that the operating profit of the Company includes accruals for the
VIP Payouts.  Notwithstanding anything to the contrary contained herein, the
Administrator has the discretion to determine to pay less than the full amount
(including to pay zero percent) of the VIP Payout to which any Participant would
otherwise be entitled, which determination shall be based upon such factors as
the Administrator determines appropriate (including without limitation as a
result of the Company's or a Participant's failing to achieve one or more
objectives with respect to the Plan Year, as a result of which it would be
against the best interests of the Company and its shareholders to pay all or any
portion of such VIP Payout).  In addition, the maximum amount of VIP Payout to
which any individual Participant may become entitled hereunder shall not exceed
$2,000,000.

          

                                                                                                                                                          

(c)

VIP Payouts shall be unsecured, unfounded obligations of the Company.  To the
extent they have any rights under this Plan, Participants' rights shall be those
of general unsecured creditors of the Company. In the event of a Participant's
death, participation in the Plan will cease.  Earned prorated VIP Payouts will
be paid to the employee's estate after the end of the Plan Year  (as provided in
Section 6 below) but only to the extent VIP Payouts are made to other Plan
Participants.

          

                                                                                                                                                          

(d)

In the event of a Participant's death, participation in the Plan will cease. 
Earned prorated VIP Payouts will be paid to the employee's estate after the end
of the Plan Year  (as provided in Section 6 below) but only to the extent VIP
Payouts are made to other Plan Participants.

          

                                                                                                                                                          

(e)

VIP Payouts for Participants designated for participation by the Administrator
after the beginning of the fiscal year will be pro-rated to reflect actual
length of service during the Plan Year (with such pro-ration occurring either
through the amount of Base Salary reflected in the Payout Formula or otherwise
in order to reflect the appropriate amount of VIP Payout given actual length of
service).  Pro-rationing shall be based upon number of full months worked, with
credit being given for a full month of service if the Participant worked for at
least 15 calendar days of any month.

          

                                                                                                                                                          

(f)

VIP Payouts for Participants with unpaid leaves of absence (other than FMLA or
leaves of absence required under federal, state or local law or regulations)
exceeding 90 days during the Plan Year (not including PTO used or eligible
medical/family leave) will be pro-rated to exclude the entire leave of absence.
VIP Payouts for Participants with leaves of absence less than or equal to
90 days during FY2007 will not be pro-rated to exclude the leave of absence.



6. Timing and Form of Payment of VIP Payouts


Subject to the terms and conditions of this Plan, VIP Payouts shall be made on
an annual basis by March 1 following the end of the Plan Year.



7. Plan Changes; No Entitlement


The Administrator may at any time amend, suspend, or terminate this Plan,
including amending any aspect of the Payout Formula or the Performance Graph and
may amend the Plan so as to ensure that no amount paid or to be paid hereunder
shall be subject to the provision of Internal Revenue Code Section
409A(a)(1)(B).  Nothing in this Plan is intended to create an entitlement to any
employee for any incentive payment hereunder.



8. General Provisions



(a)     

Tax Withholding. The Company shall withhold all applicable taxes from any VIP
Payout, including any federal, state and local taxes.

          

                                                                                                                                                                            

(b)

No Effect on Employment or Service. Nothing in the Plan shall interfere with or
limit in any way the right of the Company to terminate any Participant's
employment or service at any time, with or without cause. Employment with the
Company is on an at-will basis only. The Company expressly reserves the right,
which may be exercised at any time, to terminate any individual's employment
with or without cause without regard to the effect it might have upon him or her
as a Participant under this Plan.

          

                                                                                                                                                                            

(c)

Nontransferability of Awards. No award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution. All rights with respect
to an award granted to a Participant shall be available during his or her
lifetime only to the Participant.

          

                                                                                                                                                                            

(d)

Severability. In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

          

                                                                                                                                                                            

(e)

Governing Law. The Plan and all awards shall be construed in accordance with and
governed by the laws of the State of Washington, but without regard to its
conflict of law provisions.

          

                                                                                                                                                                            

(f)

Entire Agreement. This Plan, and any resolutions of the Compensation Committee
of the Board amending the Plan, is the entire understanding between the Company
and the employee regarding the subject matter of this Plan and supersedes all
prior bonus or commission incentive plans, or employment contracts whether with
any subsidiary, or affiliate thereof (including SonoSite, Inc.) or any written
or verbal representations regarding the subject matter of this Plan.
Participation in this Plan during the Plan Year will not convey any entitlement
to participate in this or future plans or to the same or similar bonus benefits.
Payments under this Plan are an extraordinary item of compensation that is
outside the normal or expected compensation for the purpose of calculating any
extra benefits, termination, severance, redundancy, end-of-service premiums,
bonuses, long-service awards, overtime premiums, pension or retirement benefits
or other similar payment.

